                                          Case 3:20-cv-07137-TSH Document 19 Filed 02/08/21 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     SAMUEL LOVE,                                        Case No. 20-cv-07137-TSH
                                   6                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   7             v.

                                   8     MARRIOTT HOTEL SERVICES, INC.,
                                   9                    Defendant.

                                  10

                                  11          On January 22, 2021, Defendant Marriott Hotel Services, Inc. filed a motion to dismiss,

                                  12   with a noticed hearing date of March 4, 2021. ECF No. 16. However, Plaintiff failed to file an
Northern District of California
 United States District Court




                                  13   opposition pursuant to Civil Local Rule 7. Accordingly, the Court hereby VACATES the motion

                                  14   hearing and ORDERS Plaintiff Samuel Love to show cause why this case should not be dismissed

                                  15   pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute and failure to comply

                                  16   with court deadlines. Plaintiff shall file a declaration by February 18, 2021. If a responsive

                                  17   declaration is filed, the Court shall either issue an order based on the declaration or conduct a
                                       hearing on March 4, 2021 at 10:00 a.m. by Zoom video conference. The webinar link and
                                  18
                                       instructions are located at https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/. Notice is hereby
                                  19
                                       provided that failure to file a written response will be deemed an admission that Plaintiff does not
                                  20
                                       intend to prosecute, and the case will be dismissed without prejudice. Thus, it is imperative the
                                  21
                                       Court receive a written response by the deadline above.
                                  22
                                              IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: February 8, 2021
                                  25

                                  26
                                                                                                     THOMAS S. HIXSON
                                  27                                                                 United States Magistrate Judge

                                  28
